 



Exhibit 10.6
February 13, 2007
Steven Halladay
3260 Whipple Road
Union City, California 94587
RE: Amendment to Change-in-Control Agreement
Dear Mr. Halladay:
     This letter (this “Amendment”) amends that certain Change-in-Control
Agreement (the “Original Agreement”) entered into by and between you and
Questcor Pharmaceuticals, Inc., a California corporation (“Questcor”) in
connection with your commencement of employment at Questcor. Unless otherwise
modified by this Amendment, the Original Agreement remains in full force and
effect.
     This Amendment, once fully executed and delivered by Questcor and you,
entitles you to receive the benefits set forth in this Amendment in the event of
certain Changes in Control (as defined in The Questcor Pharmaceuticals
Incorporated 1992 Stock Option Plan (the “1992 Plan) or the 2006 Equity
Incentive Award Plan (the “2006 Plan”). You shall receive no benefits under this
Amendment unless there has been a Change in Control.
     1.                Cash Severance. In the event that a Change in Control
occurs, and your employment with the Company is terminated as a result of an
Involuntary Termination (as defined below) at any time within the twelve
(12) month period commencing on the date of such Change in Control, you will
receive severance compensation equal to the sum of (i) an amount equal to the
product of your minimum annual base salary in effect as of the date of
termination multiplied by the number one (1), plus (ii) an amount equal to the
product of your target bonus as established by the Board of Directors or its
Compensation Committee for the year during which the termination takes place
multiplied by the number one (1) (the “Severance Payment”). If payment is due to
you as a result of you terminating your employment for Good Reason, then the
Severance Payment shall be paid as follows: (1) if, on the date you terminate
your employment for Good Reason, the Company is a reporting company under the
Securities Exchange Act of 1934 (the “Exchange Act”), then you will be entitled
to receive such payment in a single lump sum on the first business day that
occurs at the end of the period commencing on the date of termination and ending
six months after the last day of the calendar month in which the date of
termination occurs (e.g., if you terminate your employment on March 15, 2007,
the Company will pay the amount specified herein on the first business day
immediately following September 30, 2007); (2) however, if the Company is not a
reporting company under the Exchange Act at the time you terminate your
employment for Good Reason, you shall be entitled to receive such payment in a
single lump sum on the fifth business day following your termination of
employment. If paid upon a Change in Control, the Severance Payment shall be in
lieu of, and not in addition to, the payment of any cash severance payments that
you may otherwise be entitled to under your Offer Letter.
     2.                At-Will Employment. Nothing contained in this Amendment
shall (i) confer upon you any right to continue in the employ of the Company,
(ii) constitute any contract or agreement of

 



--------------------------------------------------------------------------------



 



employment, or (iii) interfere in any way with the at-will nature of your
employment with the Company.
     3.                Entire Agreement. This Amendment, the Original Agreement,
the Offer Letter, the Plan and any Option Agreements or Restricted Stock Award
Agreement set forth the entire agreement of the parties hereto in respect of the
accelerated vesting of stock options or restricted stock held by you and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the accelerated vesting of stock options
held by you, is hereby terminated and cancelled.
     4.                Miscellaneous. No provision of this Amendment may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by you and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of or compliance with, any condition or
provision of this Amendment to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Amendment. The validity,
interpretation, construction and performance of this Amendment shall be governed
by the laws of the State of California without regard to its conflicts of law
principles. The section headings contained in this Amendment are for convenience
only, and shall not affect the interpretation of this Amendment.

 



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this Amendment by returning a signed copy of
this Amendment.

            Sincerely,
                     /s/ James L. Fares       James L. Fares      Chief
Executive Officer
Questcor Pharmaceuticals, Inc.     

Accepted by,

     
               /s/ Steven Halladay
   
 
   
Steven Halladay
   
 
   
Date: February 14, 2007
   

 